DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 07/28/2022have been fully considered but they are not persuasive.
The Applicant argues that Trimper and/or Croak do not disclose receiving one request for content and to satisfy the one request for content, transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats to the subscriber domain, the use of profile information assigned to a subscriber domain to identify multiple encoding formats of requested content to transmit to the subscriber domain. The Examiner respectfully disagrees.
Trimper is not cited to disclose a one request, instead Croak is cited to discloses a one request and to satisfy the one request, transmitting content. For example, Croak discloses a subscriber send a request for video and in response, the video is sent to one or more devices associated with the user; see at least col. 9, lines 4-26.
Trimper is cited to disclose receiving a request for content, the request received from a first playback device operated in a subscriber domain. For example, Trimper discloses an application server 315 that receives a selection of a video asset from a user via one of a plurality of user devices 210 or “subscriber domain; see at least fig. 8; and paragraphs 0041 and 0096. Claim 1 does not require that the server is in a subscriber domain. Claim 1 requires a device operated in a subscriber domain, multiple different encoding formats…assigned to the subscriber domain and transmitting multiple versions of the content to the subscriber domain. 
Further, Trimper is cited to disclose identifying multiple different encoding formats from profile information assigned to the subscriber domain, the profile information indicating the multiple different encoding formats supported by multiple playback devices operated in the subscriber domain, the multiple playback devices including the first playback device from which the request originated. For example, Trimper discloses that the application server 315 may retrieve, from profile server 345, information relating to a profile associated with a user, the profile information associated with user device types and video formats supported by user devices 210; see at least paragraphs 0036, 0053, 0056, 0093-0094 and 0098.
Furthermore, Trimper is cited to disclose to satisfy the request, transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats over a shred communication link to the subscriber domain. For example, Trimper discloses that the CDN server 330 transmits a copy of the selected asset to user device 210 based on the corresponding video profile; see at least paragraphs 0045-0047, 0099 and 0109.
It appears that the Applicant is arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1-5, 7, 11-18, 20-21, 24-27 and 31 have been amended and claims 34-37 have been newly added.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 36 been renumbered 35 and misnumbered claim 37 been renumbered 36.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 13-14, 16-18, 21-23, 25-26 and 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimper (US 2012/0079523) in view of Croak (US 8,667,545).
Regarding claim 1, Trimper discloses a method comprising: 
via computer processor hardware, executing operations of:
receiving a request for content, the request received from a first playback device operated in a subscriber domain (i.e., application server 315 receives a selection of a video asset from a user via one of a plurality of user devices 210 or “subscriber domain; see at least fig. 8; and paragraphs 0041 and 0096); 
identifying multiple different encoding formats from profile information assigned to the subscriber domain, the profile information indicating the multiple different encoding formats supported by multiple playback devices operated in the subscriber domain, the multiple playback devices including the first playback device from which the request originated (i.e., application server 315 may retrieve, from profile server 345, information relating to a profile associated with a user, the profile information associated with user device types and video formats supported by user devices 210; see at least paragraphs 0036, 0053, 0056, 0093-0094 and 0098); and
to satisfy the request, transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats over a shred communication link to the subscriber domain (i.e., CDN server 330 transmits a copy of the selected asset to user device 210 based on the corresponding video profile; see at least paragraphs 0045-0047, 0099 and 0109).
Trimper is not clear about a one request and to satisfy the one request transmitting content.
Croak discloses a one request and to satisfy the one request, transmitting content; a subscriber send a request for video and in response, the video is sent to one or more devices associated with the user; see at least col. 9, lines 4-26.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper to include the above limitations as taught by Croak for the benefit of enabling registered users to select and purchase video session to be viewed from any display devices connected to the network; see at least the Abstract.

Regarding claim 2, Trimper in view of Croak teach the method as in claim 1, wherein identifying the multiple different encoding formats includes:
identifying a first encoding format assigned to the first playback device (Trimper; i.e., first copy is selected for the user device that corresponds to the set top box, the corresponding copy provided by VOD server 325; see at least paragraphs 0038, 0041-0042, 0044 and 0073); and
identifying a second encoding format assigned to a second playback device of the multiple playback devices operated in the subscriber domain (Trimper; i.e., second copy is selected for the user device that corresponds to the computer/mobile device, the corresponding copy provided by CDN server 330; see at least paragraphs 0038, 0045, 0047 and 0074).

Regarding claim 4, Trimper in view of Croak teach the method as in claim 2, wherein transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats to the subscriber domain includes:
to satisfy the one request for content:
i) transmitting a first version of the content encoded in accordance with the first encoding format to a repository in the subscriber domain (Trimper; see at least paragraphs 0044 and 0106); and
 ii) transmitting a second version of the content encoded in accordance with the second encoding format to the repository, the repository accessible by the first playback device and the second playback device (Trimper; see at least paragraphs 0044 and 0106).

Regarding claim 5, Trimper in view of Croak teach the method as in claim 1, wherein identifying the multiple different encoding formats includes:
mapping the first playback device to a first encoding format (see at least the rejection of claim 1); 
Identifying a second encoding format assigned to a second playback device operated in the subscriber domain (see at least the rejection of claim 1).

Regarding claim 6, Trimper in view of Croak teach the method as in claim 1 further comprising:
providing a notification to a user of the first playback device, the notification querying the user whether to transmit the requested content in a format supported by a second playback device in the subscriber domain (Trimper; see at least paragraphs 0105 and 0038).

Regarding claim 7, Trimper in view of Croak teach the method as in claim 1, wherein the multiple different encoding formats include a first encoding format and a second encoding format; and 
wherein transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats to the subscriber domain includes:
responsive to the one request, streaming the requested content in the first encoding format in accordance with a first playback bit rate and streaming the requested content in the second encoding format in accordance with a second playback bit rate, the second playback bit rate different than the first playback bit rate (Trimper; i.e., metadata for each video asset comprises a bit rate, wherein each video profile identifies the video format , in particular bit rate, supported by each user device 210, such that VCM 340 creates copies of each video asset to support the different bit rates of each device; see at least paragraphs 0018, 0020, 0053 and 0071).

Claim 13 is rejected on the same grounds as claim 1.
Claim 14 is rejected on the same grounds as claim 2.
Claim 16 is rejected on the same grounds as claim 5.
Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.
Claim 21 is rejected on the same grounds as claim 1.
	Claim 22 is rejected on the same grounds as claim 4.
	Claim 23 is rejected on the same grounds as claim 1.

Regarding claim 25, Trimper in view of Croak teach the method as in claim 24 further comprising:
tuning a first processing resource in the subscriber domain to receive the first version of the content encoded in accordance with the first playback format, the first playback device encoding back the first version of the content; and
tuning a second processing resource in the subscriber domain to receive the second version of the content encoded in accordance with the second encoding format, the second playback device playing back the second version of the content (see at least the rejection of claim 1).

Regarding claim 26, Trimper in view of Croak teach the method as in claim 25, wherein identifying the multiple different encoding formats includes:
obtaining the profile information assigned to the subscriber domain in response to receiving the one request, the profile information indicating that the first playback device in the subscriber domain supports playback of content encoded in accordance with the first playback format, the profile information further indicating that the second playback device in the subscriber domain supports playback of content encoded in accordance with the second encoding format (Trimper; see at least paragraphs 0020, 0036, 0053, 0056 and 0087-0088).

Regarding claim 28, Trimper in view of Croak teach the method as in claim 1 further comprising:
transmitting the multiple version of the content to the subscriber domain while the first playback device plays back, in real time, a first version of the transmitted multiple versions of content (Trimper; streaming is real time; see at least paragraphs 0015-0016, 0030 and 109).

Regarding claim 29, Trimper in view of Croak teach the method as in claim 28 further comprising:
transmitting the first version of the multiple versions of the content in accordance with an adaptive bit rate to the subscriber domain (Trimper; i.e., metadata for each video asset comprises a bit rate, wherein each video profile identifies the video format, in particular bit rate, supported by each user device 210, such that VCM 340 creates copies of each video asset to support the different bit rates of each device; see at least paragraphs 0018, 0020, 0053 and 0071).

Regarding claim 30, Trimper in view of Croak teach the method as in claim 1, wherein the profile information is assigned to the subscriber domain prior to receiving the one request (Trimper; i.e., application server 315 may retrieve, from profile server 345, information relating to a profile associated with a user, the profile information associated with user device types and video formats supported by user devices 210; see at least paragraphs 0036, 0053, 0056, 0093-0094 and 0098).

Claim 31 is rejected on the same grounds as claim 6.

Regarding claim 32, Trimper in view of Croak teach the method as in claim 9, wherein the first playback device is operable to playback the first encoded version of content in real time as received over the first channel; and
wherein the second encoded version of the requested content is stored in a repository for later retrieval by a second playback device of the multiple playback devices in the subscriber domain (Trimper; the VPS may store the copies of the video assets within a memory, storage device, and/or content distribution network; see at least 0020. So if one copy is requested, the other copies will still be stored).

Regarding claim 33, Trimper in view of Croak teach the method as in claim 32 further comprising:
Transmitting the first encoded version and the second encoded version in accordance with an adaptive bit rate to the subscriber domain (Trimper; i.e., metadata for each video asset comprises a bit rate, wherein each video profile identifies the video format , in particular bit rate, supported by each user device 210, such that VCM 340 creates copies of each video asset to support the different bit rates of each device; see at least paragraphs 0018, 0020, 0053 and 0071).

Claim 34 is rejected on the same grounds as claim 4.
Claim 36 is rejected on the same grounds as claim 1.
Claim 37 is rejected on the same grounds as claim 4.

Claims 3, 8-10, 15, 19-20, 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimper in view of Croak and further in view of Schlack (US 2011/0173304).
Regarding claim 3, Trimper in view of Croak disclose to satisfy the one request for content, transmitting the content, but they fail to disclose to satisfy the request for content: i) transmitting the content encoded in accordance with a first format over a first channel of a shared communication link, and ii) transmitting the content encoded in accordance with a second format over a second channel of a shared communication link.
In an analogous art, Schlack discloses the above missing limitations (see at least Figs. 1, 7, and paragraphs 0136-0137, 0141-0142 and 0144): 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper in view of Croak to include the above limitations as taught by Schlack for the benefit of formatting the content to an appropriate format and transmitting the content over a compatible channel of the requesting device.

Regarding claim 8, Trimper in view of Croak teache the method as in claim 1, wherein transmitting the multiple versions of the requested content includes:
controlling delivery of communications to multiple subscriber domains over the shared communication link; as above, but is not clear about a first version over DOCSIS Data Over Cable Service Interface Specification) channels and second version over non-DOCSIS channels.
In an analogous art, Schlack discloses the above missing limitations (see at least Figs. 1, 7, and paragraphs 0136-0137, 0141-0142 and 0144): 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper in view of Croak to include the above limitations as taught by Schlack for the benefit of formatting the content to an appropriate format and transmitting the content over a compatible channel of the requesting device.

Claim 9 is rejected on the same grounds as claim 3.

Regarding claim 10, Trimper and Schlack disclose the method as in claim 3, wherein the subscriber domain is a first subscriber domain of multiple subscriber domains;
wherein the first channel supports a predetermined bandwidth (i.e. QAM transport supports a predetermined bandwidth. For example,16-QAM is used for 140 Mbits/s); and
wherein the second channel supports a varying amount of bandwidth (i.e. IP transport supports a varying amount of bandwidth. For example, 10 GB internet is used to transfer up to 10 GB of data, thus from 1 GB for example up to 10 GB; Schlack: see at least fig. 7 and paragraph 0137).

Claim 15 is rejected on the same grounds as claim 3.
Claim 19 is rejected on the same grounds as claim 8.
Claim 20 is rejected on the same grounds as claim 9.
	Claim 24 is rejected on the same grounds as claim 3.
	Claim 27 is rejected on the same grounds as claim 3.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimper in view of Croak and further in view of Friedman (US 2009/0113481 A1) and further in view of Jana (US 20130125185).
Regarding claim 11, Trimper in view of Croak disclose the method as in claim 1 wherein transmitting multiple versions of the content encoded in accordance with the multiple different encoding formats to the subscriber domain includes:
streaming a first version of the content over a broadcast channel (i.e., network 240 comprises a television network) of a shared cable network to a repository in the subscriber domain (i.e., set top box 900 stores a first version of content), the first version of the content encoded for playback by a first playback device in the subscriber domain (see at least paragraphs 0044 & 0106). Trimper in view of Croak fail to disclose providing notification to a second playback device in the subscriber domain that the content has been requested for retrieval; detecting input provided from the second playback device to stream a second version of the content directly to the second playback device; and initiating transmission of the second version of the content over a portion of bandwidth of the shared cable network dedicated to transmission of IP (Internet Protocol) data traffic. 
In an analogous art, Friedman discloses providing notification (i.e., via notification services 112) to a second playback device (i.e., set top box 308) in the subscriber domain (300 – fig. 3) that the content has been requested for retrieval (see at least paragraph 0021); detecting input provided from the second playback device [308] to stream a second version of the specified content directly to the second playback device (i.e., content is formatted based on characteristics of the receiving set top box) (see at least paragraph 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper in view of Croak to include providing notification to a second playback device in the subscriber domain that the content has been requested for retrieval; detecting input provided from the second playback device to stream a second version of the specified content directly to the second playback device as taught by Friedman for the benefit of combining prior art elements according to known methods to yield predictable results of simultaneously providing content to at least two playback devices.
Trimper in view of Croak and further in view of Friedman fail to disclose initiating transmission of the second version of the specified content over a portion of bandwidth of the shared cable network dedicated to transmission of IP (Internet Protocol) data traffic.
In an analogous art, Jana discloses streaming a first version of the content over a broadcast channel (i.e., media server streams media to STB client) of a shared cable network, the first version of the content encoded for playback by a first playback device in the subscriber domain (see at least paragraphs 0048 & 0056-0057) and initiating transmission of the second version (i.e., content transcoded for laptop) of the specified content over a portion of bandwidth of the shared cable network dedicated to transmission of IP (Internet Protocol) data traffic (see at least paragraphs 0057-0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper in view of Croak further in view of Friedman to include initiating transmission of the second version of the specified content over a portion of bandwidth of the shared cable network dedicated to transmission of IP (Internet Protocol) data traffic as taught by Jana for the benefit of combining prior art elements according to known methods to yield predictable results of switching to another communication device for viewing media content.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trimper in view of Croak and further in view of Friedman in view of Jana as applied above, and further in view of Schlack.
Regarding claim 12, Trimper, Croak, Friedman, and Jana disclose the method as in claim 11, in particular Trimper teaches streaming a first version (i.e., a copy for user device 210 which comprises a set top box) of the content and a second version (i.e., a copy for user device 210 which comprises a DVR) of the content over a shared communication link to a repository in the subscriber domain (i.e., content can be stored locally), the first version of the content encoded for playback by a first playback device in the subscriber domain, the second version of the content encoded for playback by a second playback device in the subscriber domain (i.e., VOD server 325 transmits a particular video format that is compatible with the user’s set top box and DVR based on a stored video profile for each device; see at least paragraphs 0026, 0034, 0036, 0042, 0044 & 0106). 
Trimper, Croak Friedman, and Jana fail to disclose the first version and second version of content transmitted over bandwidth of the shared communication link supporting QAM modulation. 
In an analogous art, Schlack discloses the first version and second version of content transmitted over bandwidth of the shared communication link supporting QAM modulation (i.e., content server 280 outputs content of QAM transport network 735-2; see at least paragraphs 0053-0055 & 0137). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trimper, Croak Friedman, and Jana to include the first version and second version of content transmitted over bandwidth of the shared communication link supporting QAM modulation as taught by Schlack for the benefit of formatting the content to an appropriate format and transmitting the content over a compatible channel of the requesting device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426